Ray, J.
Suit upon a note. Answer, that the note was given for the exclusive right within the county of Wayne to a patent invention, known as the weather or door strip, under letters patent from the United States to one Joseph Chadwick; that said patent was an infringement of a patent theretofore issued by the United States to one J. 0. Clay, and the same were precisely alike in every important particular; and that the purchase was made and the note given upon the representation that said invention had never been used except under the Chadwick patent, whei’eas the right to use the same under the Clay patent, had been sold and the same used over the entire county, and the sale of the right under the Chadwick patent was rendered of no value. Judgment for the appellee.
We have examined the evidence, and find it fully sustains the answer. We have no brief from the appellee, and can see no evidence to support the finding and judgment of the court.
Judgment reversed, and the cause remanded for a new trial. Costs here.